UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-55242 Cimarron Software, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 W. Broadway, Ste. 700 Salt Lake City, UT 84101 (Address of principal executive offices, including zip code) (801) 532-3080 (Registrant’s telephone number, including area code) 30 E. Broadway, Ste. 204 Salt Lake City, UT 84111 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 13, 2014, the issuer had 1,450,322 outstanding shares of common stock, no par value. CIMARRON SOFTWARE INC. FORM 10-Q For the Quarterly Period Ended June 30, 2014 INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 Controls and Procedures 11 PART II – OTHER INFORMATION Item 1 Legal Proceedings 12 Item 6 Exhibits 13 Signatures 14 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CIMARRON SOFTWARE, INC. CONDENSED BALANCE SHEETS JUNE 30, 2, 2013 (UNAUDITED) 6/30/2014 12/31/2013 ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Accounts Receivable- Related Party Note Receivable - Related Party Short Term Prepaid Expenses Total Current Assets Note Receivable - Related Party Long Term - Property and Equipment, Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Accrued Expenses Notes Payable - Related Party Deferred Revenue Lease Payable-Short Term Total Current Liabilities Non Current Liabilities Lease Payable-Long Term Total Liabilities Stockholders' Deficit Preferred Stock, no par value, 500,000 shares Series A and 200,000 shares Series B authorized. 200,119 shares Series A issued and outstanding as of June 30, 2014 and and December 31, 2013, respectively Common Stock, no par value, 10,000,000 shares authorized. 1,450,322 shares issued and outstanding as of June 30, 2014 and and December 31, 2013, respectively Paid in Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to condensed financial statements 3 CIMARRON SOFTWARE, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, Service Revenue $ Service Revenue - Related Party Total Service Revenue Cost of Services Cost of Services - Related Party Total Cost of Services Gross Profit (Loss) ) ) General and Administrative Costs Professional Fees-Related Party Professional Fees Loss from Operations ) Interest Expense ) Interest Income Other Income - Loss from Continuing Operations Before Income Taxes ) Income Tax Net Loss $ ) $ ) $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding - Basic and Diluted See accompanying notes to condensed financial statements 4 CIMARRON SOFTWARE, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNDAUDITED) For the Six Months Ended June 30, Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash From Operating Activites: Depreciation Expense Contributed Services - Stock Compensation - Imputed Interest on Related Party Notes Payable Changes in: Accounts Receivable ) ) Accounts Receivable - Related Party - Prepaid Expense ) ) Accounts Payable ) Accrued Expenses Deferred Revenue ) Net Cash From Operating Actvities ) Cash Flows from Investing Activities: Purchase of Equipment - ) Note Receivable - Related Party Net Cash From Investing Activities Cash Flows from Financing Activities: Repayment of Lease Payable ) ) Issuance of Notes Payable - Related Parties - Repayment of Notes Payable - Related Party - ) Net Cash From Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ $ Income Taxes $
